DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 11/11/2021 have been fully considered but they are not persuasive for reasons detailed below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention; or
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 

Claims 1-7 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bennett et al. (“Bennett”)(US 2008/029005).
Bennett (fig. 1-17) teaches a method and device for producing and maintaining an assignment of object data of an object to a changing physical position of the object in a sorting device, comprising: 

 a storage device (35, 72,90) for storing the object data of a position and of optical object data (para. 36-44, 50-52 teaching control system comprises general control modules 35, 72 and transfer module 90, wherein modules store object data including weight, dimensions and position);
 a discharge device for discharging a particular object from the sorting device at a specific transfer point onto a delivery path, each delivery path extending from the transfer point to a removal point (fig. 1 near 75 or 110; para. 39-45 teaching that deduction sections 75, 110 function similar to chutes in discharging objects from sorting units 15, 60, wherein delivery path can be regarded as 80, 115 that extend to removal points near at end of chutes near 30, 70);
a capture device located in the area of the transfer point, for capturing optical object data and for tracking one or more objects discharged at the transfer point (para. 50-62 teaching that various sensors, including photoeye sensors or optical detectors, may be placed at various locations along the transfer modules/delivery path to track objects);
 a control unit (35, 72, 90) which is configured to control the sorting device for executing the steps comprising:
 feeding in an object, of which at least one identity feature can be stored as part of object data of the object, at an entry point of the sorting device, capturing of identity data before, during or after such feeding in, and storage of the identity data as part of object data of the object, on the basis of sorting data from which a sorting target for the object can be derived for each object (para. 35-44, 50-62 teaching feeding, sensing and sorting of objects to chutes/transfer points, wherein captures devices are utilized to continuously track object location during transfer and sorting process), 

 transporting the object as far as the specified transfer point, and discharging the object at the specified transfer point (Id.),
capturing optical object data of each object discharged at the transfer point once the object has reached a predetermined position on the sorting device, at the transfer point or along a delivery path extending from the transfer point to a removal point, and storing the optical object data as a further part of the object data, transporting the object along the delivery path (Id.), and 
during the transportation, following the discharged object on the basis of the optical object data by means of tracking, wherein the tracking comprises repeated determination of the position of the object along the delivery path at successive chronological intervals, until the object is removed, and storing a current position of the object as a further part of the object data of the object (Id.);
(re: claim 15) wherein the sorting device comprises tilting bowl units, drop flap units, transverse conveyor belt units, and/or driverless transport vehicles (para. 38-44). 

(re: claims 1-7 and 13)  The claimed method steps are performed in the normal operation of the device cited above (see e.g., para. 50-62 teaching sorting and tracking of multiple objects throughout system, wherein a “removal position” can be regarded as when object is removed to chutes 30, 70 or to transfer modules near 65, 75). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 8-9, 11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (“Bennett”)(US 2008/029005) in view of Aman et al. (“Aman”)(US 6,567,116).
Bennett as set forth above teaches all that is claimed except for expressly teaching
(re: claims 8, 16) wherein during the tracking of the object, a loss of the assignment of the object data to the physical position of the object occurs at a position along the delivery path,
wherein after the loss of the assignment further optical object data of the object are captured as soon as possible and are compared with the optical object data, and
 wherein if the optical object data match the further optical object data within the scope of a specified tolerance range, the tracking of the object is continued on the basis of the optical object data;
(re: claim 9) wherein in the event of a repeated loss of the assignment of the object data to the physical position of the object, the steps according to claim 8 are run through again;
 (re: claim 11)  wherein all objects located within the delivery path between the transfer point and the removal point are continuously captured and tracked by the tracking system and, in the event of an object being obscured by another object in the delivery path, the tracking of the obscured object is continued as soon as the object is no longer obscured. 
Aman, however, teaches that it is well-known in the object sorting tracking arts to continuously acquire object data to resolve loss scenarios when an object position has been temporarily lost due to events such as object overlap (fig. 8; col. 3, ln. 35-52; col. 15, ln. 30-col. 18, ln. 28 and .

Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  Here, it is not unreasonable to regard transfer conveyors (near 50, 115) as delivery paths that are separate from the sorting devices as said transfer conveyors are taught as transfer modules that connect the respective sorting modules of Bennett.  Further, Bennett as cited above expressly teaches tracking of the objects while on the transfer modules to verify that the objects are properly transferred to a subsequent sorting module (para. 50-52), thus undermining Applicant’s arguments that Bennett stops tracking objects on the delivery paths.  Consequently, as a 

Allowable Subject Matter
Claim 17 is allowed.
Claims 10 and 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.


Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
December 1, 2021